Case 1:18-cv-07261-RJD-JRC Document 13 Filed 03/22/19 Page 1 of 2 PageID #: 268




 UNITED STATES DISTRICT COURT
 EASTERN DISCTRICT OF NEW YORK

 RISEBORO COMMUNITY PARTNERSHIP INC.,
 formerly known as RIDGEWOOD BUSHWICK SENIOR
 CITIZENS COUNCIL, INC.,                     NOTICE OF MOTION
                               Plaintiff,
                                             Case No.: 18-cv-07261 (RJD)
               -against-

 SUNAMERICA HOUSING FUND NO. 682, SLP
 HOUSING I, LLC, 420 STOCKHOLM STREET
 ASSOCIATES L.P.,

                                         Defendants.




 SIRS:

         PLEASE TAKE NOTICE that upon the attached affirmation of Brian J. Markowitz, dated
 January 22, 2019, the accompanying memorandum of law, and upon all prior papers and
 proceedings heretofore had herein, Plaintiff, RISEBORO COMMUNITY PARTNERSHIP INC.,
 formerly known as RIDGEWOOD BUSHWICK SENIOR CITIZENS COUNCIL, INC, will move
 this Court, the Honorable Judge Raymond J. Dearie, U.S.D.J., in Room 10A S, United States
 Courthouse, 225 Cadman Plaza E, Brooklyn, New York 11201, on April 25th, 2019 at 12:00 p.m.,
 or as soon thereafter as counsel can be heard, for an order pursuant to Rule 1447(c) of the Federal
 Rules of Civil Procedure remanding this action to the Supreme Court for the State of New York,
 Kings County.

 Dated: New York, New York
        January 22, 2019

                                                       GOLDSTEIN HALL PLLC


                                                       /S/ Brian J. Markowitz
                                              By:      BRIAN J. MARKOWITZ, ESQ.
                                                       DANIEL GOLDENBERG, ESQ.
                                                       Attorneys for Plaintiff
                                                       RISEBORO COMMUNITY PARTNERSHIP
                                                       INC., formerly known as RIDGEWOOD
                                                       BUSHWICK SENIOR CITIZENS
                                                       COUNCIL, INC.
Case 1:18-cv-07261-RJD-JRC Document 13 Filed 03/22/19 Page 2 of 2 PageID #: 269




                                              80 Broad Street, Suite 303
                                              New York, New York 10004
                                              Tel. (646) 768.4105
                                              Fax. (646) 219.2450

 To:   NIXON PEABODY LLP
       Attorneys for Defendants
       Sunamerica Housing Fund No. 682
       and SLP Housing I, LLC
       50 Jericho Quadrangle, Suite 300
       Jericho, New York 17530
       Attn: Juan Luis Garcia, Esq.




                                          2
